Case 1:19-cv-22128-RS Document 127-6 Entered on FLSD Docket 05/21/2020 Page 1 of 34




                     EXHIBIT A
Case 1:19-cv-22128-RS Document 127-6 Entered on FLSD Docket 05/21/2020 Page 2 of 34




                                     GUSTAFSON GLUEK PLLC

                                             Firm Résumé

                                               April 2020


          Gustafson Gluek PLLC is a national law firm with offices in Minneapolis and San Diego.

   The firm focuses its practice on antitrust, consumer protection, and class action litigation. Its

   thirteen members have over one-hundred and fifty years of experience in these areas, as well as in

   intellectual property litigation involving patents, trademarks, and trade dress, complex business

   litigation, and securities fraud litigation. Gustafson Gluek PLLC practices before state and federal

   courts throughout the country. Since its founding, in May 2003, its attorneys have worked with

   and opposed some of the nation’s largest companies and law firms.



   Amanda M. Williams

          Amanda M. Williams is a member of Gustafson Gluek PLLC. She is a magna cum laude

   graduate of Gustavus Adolphus College (B.A. 2001) with a major in Psychology and a graduate

   of the University of Minnesota Law School (J.D. 2004). Ms. Williams is admitted to the Minnesota

   Bar and is admitted to practice in the United States District Court for the District of Minnesota.

          During law school, Ms. Williams studied comparative international law abroad in Greece

   and served as a judicial extern for the Honorable George W. Perez, Minnesota Tax Court. Ms.

   Williams also participated in the Jessup International Law Moot Court.

          After graduating from law school Ms. Williams served as law clerk to the Honorable

   Gordon W. Shumaker, Minnesota Court of Appeals. She then joined Gustafson Gluek PLLC in


                                                    1
Case 1:19-cv-22128-RS Document 127-6 Entered on FLSD Docket 05/21/2020 Page 3 of 34




   2005. Ms. Williams is an active member of Minnesota Women Lawyers and is former chair of

   the Law School Scholarship Committee. She serves as a volunteer attorney for the Minnesota

   Federal Bar Association’s Federal Pro Se Project and is a recipient of the Minnesota chapter of the

   Federal Bar Association’s 2011 Distinguished Pro Bono Service award. In 2015, the Minnesota

   State Bar Association (MSBA) gave special recognition to Ms. Williams as North Star Lawyer for

   the year. She was recognized as a member who provided at least 50 hours of pro bono legal services

   in a calendar year to low income individuals.

          In 2013-2018, Ms. Williams was designated a “Rising Star” in the field of antitrust

   litigation by Law & Politics magazine.

          Ms. Williams is currently or has been actively involved in the representation of plaintiffs

   and plaintiff classes in numerous cases including: In re Syngenta Litig. (Minn.); In re Asacol

   Antitrust Litig. (D. Mass.); Fleischman v. Albany Medical Center (N.D.N.Y.); Reed, et al. v.

   Advocate Health Care, et al. (N.D. Ill.); Clarke et al v. Baptist Memorial Healthcare Corp. et al

   (W.D. Tenn.); Maderazo et al. v. VHS San Antonio Partners D.B.A. Methodist Hospitals et al.

   (W.D. Tex.); Cason-Merenda, et al v. Detroit Medical Center (E.D. Mich.); In re Containerboard

   Antitrust Litig. (N.D. Ill.); Pinsonneault v. St. Jude Medical et al (D. Minn.); The Shane Group,

   Inc., et al. v. Blue Cross Blue Shield of Michigan (E.D. Mich.); In re Urethane Antitrust Litig. (D.

   Kan.); In re Funeral Consumers Antitrust Litig. (S.D. Texas); In re Foundry Resins Antitrust Litig.

   (S.D. Ohio); In re Wellbutrin SR Antitrust Litig. (E.D. Pa.); In re Medtronic, Inc. Implantable

   Defibrillators Products Liability Litig. (D. Minn); In re Medtronic, Inc. Sprint Fidelis Leads

   Products Liab. Litig. (D. Minn); Kleen Products LLC, et al. v. Packaging Corp. of America, et al.




                                                    2
Case 1:19-cv-22128-RS Document 127-6 Entered on FLSD Docket 05/21/2020 Page 4 of 34




   (N.D. Ill.); In re: American Medical Systems, Inc. Litig. (Henn. Co.); and Karsjens, et. al v. Jesson,

   et. al (D. Minn.).

          Ms. Williams also is or has been involved in other non-class complex cases involving

   antitrust, consumer protection, contract, unfair competition trademark and patent infringement

   claims including: Regional Multiple Listing Services of MN, Inc. d/b/a NorthstarMLS v. American

   Home Realty Network, Inc. v. Edina Realty, Inc., et.al. (D. Minn.); Metropolitan Regional

   Information Systems, Inc. v. Am. Home Realty Network, Inc., et al. (D. Md.); Preferred Carolinas

   Realty, Inc. v. Am. Home Realty Network, Inc. (M.D.N.C.); In re Medtronic Infusion Sets and

   Insulin Pumps Litigation; and In re American Medical Systems, Inc. Pelvic Repair System Product

   Liability Litigation (S.D. W.Va.).



   Brittany N. Resch

          Brittany N. Resch is an associate of Gustafson Gluek PLLC. She is a magna cum laude

   graduate of the University of Minnesota – Twin Cities (B.A., 2012) with a Global Studies major

   and Finnish and Social Justice minors, and a graduate of the University of Minnesota Law School

   (J.D., 2015). Ms. Resch is admitted to the Minnesota Bar and is admitted to practice in the United

   States District Court for the District of Minnesota.

          During law school, Ms. Resch was a member of the Phillip C. Jessup International Moot

   Court Competition Team, served on the board of NOLA MN and the Federal Bar Association’s

   University of Minnesota Law School chapter, and worked as a law clerk for the United States

   Attorney’s Office, Goldstein & Sutor, PLLC, and Hennepin County Attorney’s Office. Ms. Resch

   also provided representation to low-income persons with consumer protection issues as a certified


                                                     3
Case 1:19-cv-22128-RS Document 127-6 Entered on FLSD Docket 05/21/2020 Page 5 of 34




   student attorney and served as a judicial extern for the Honorable Steven E. Rau, Magistrate Judge,

   District of Minnesota.

           After graduating from law school, Ms. Resch served as a law clerk to the Honorable

   Richard H. Kyle, Senior United States District Judge, District of Minnesota. She then joined

   Gustafson Gluek PLLC in 2016. She is a member of the Federal Bar Association and has served

   as a volunteer attorney for the Minnesota Federal Bar Association’s Federal Pro Se Project. She is

   also a member of the Partner Leadership Council for Minnesota Women Lawyers, a group aimed

   at engaging influential law firms in the Twin Cities in developing policies and practices to ensure

   the success of women attorneys and a just society.

           Ms. Resch is currently or has been actively involved in the representation of plaintiffs and

   classes in numerous cases, including: In re Pork Antitrust Litig. (Minn.); In re Automotive Parts

   Antitrust Litig. (E.D. Mich.); In re Broiler Chicken Antitrust Litig. (N.D. Ill.); In re Asacol Antitrust

   Litig. (D. Mass.); In re Disposable Contact Lens Antitrust Litig. (M.D. Fla.); State of Illinois, ex rel.

   Hayes and Heppenstall v. Bank of America Corp., et al. (Ill. Cir. Ct.); State of California, ex rel.

   [under seal] v. [under seal] (Super. Ct. Cal.); and State of New Jersey, ex rel. Hayes and

   Heppenstall v. Bank of America Corp., et al. (N.J. Super. Ct.).



   Catherine Sung-Yun K. Smith

           Catherine Sung- Yun K. Smith is a member of Gustafson Gluek PLLC. She is a graduate

   of Korea University (B.A. 2000) and a graduate of University of Minnesota Law School (J.D.

   2005). Ms. Smith is admitted to the New York Bar, Minnesota Bar and is admitted to practice in

   the United States District Court for the District of Minnesota.


                                                      4
Case 1:19-cv-22128-RS Document 127-6 Entered on FLSD Docket 05/21/2020 Page 6 of 34




          During law school, Ms. Smith served as a director of the Civil Practice Clinic, and also as

   a director of the William E. McGee National Civil Rights Moot Court Competition. Ms. Smith

   served as a judicial extern for the Honorable Regina Chu, District Judge, Fourth Judicial District

   of Minnesota. In addition, Ms. Smith also participated in the Maynard Pirsig Moot Court. She

   joined Gustafson Gluek PLLC in 2007.

          Ms. Smith has been named as a Minnesota “Super Lawyer Rising Star” in 2013-2016 by

   Law & Politics magazine.

          Ms. Smith is fluent in Korean and English and also has basic language skills in German,

   Japanese, and Chinese.

          Ms. Smith is currently or has been actively involved in the representation of plaintiffs and

   classes in numerous cases including: In re TFT LCD (Flat Panel) Antitrust Litig. (N.D. Ca); In re

   Cathode Ray Tube Antitrust Litig. (N.D. Ca.); In re Optical Disk Drive Antitrust Litig. (N.D. Cal.);

   In re Air Cargo Shipping Services Antitrust Litig. (E.D.N.Y.); Hyun Park et al v. Korean Air Lines

   Co., Ltd. (C.D. Ca); In re Online DVD Rental Antitrust Litig. (N.D. Ca.); In re Payment Card

   Interchange Fee and Merchant Discount Antitrust Litig. (E.D.N.Y.); In re Flash Memory Antitrust

   Litigation (N.D. Cal.); In re American Express Anti-Steering Rules Antitrust Litig. (E.D.N.Y.); In

   re Automotive Parts Antitrust Litig. (E.D. Mich.); and In re Lithium Ion Batteries Antitrust Litig.

   (N.D. Cal.).




                                                    5
Case 1:19-cv-22128-RS Document 127-6 Entered on FLSD Docket 05/21/2020 Page 7 of 34




   Daniel E. Gustafson

           Daniel E. Gustafson is a founding member of Gustafson Gluek PLLC. He is a magna cum

   laude graduate of the University of North Dakota, with majors in Economics and Sociology (B.A.

   1986), and a cum laude graduate of the University of Minnesota Law School (J.D. 1989). He was

   a member of the Minnesota Law Review from 1987 to 1989, serving as an Associate Research

   Editor in 1988-1989.

           During law school, he clerked for Opperman & Paquin (1987-1989), a firm that also

   practiced in the areas of antitrust, consumer protection and class action litigation.

           After law school, Mr. Gustafson served as a law clerk to the Honorable Diana E. Murphy,

   United States District Judge for the District of Minnesota (1989-91).

           Following his judicial clerkship, Mr. Gustafson returned to his former firm (then known as

   Opperman Heins & Paquin) and continued his work in the fields of antitrust and consumer

   protection class action litigation.

           In April 1994, Mr. Gustafson became a founding member and partner in the law firm of

   Heins Mills & Olson, P.L.C. Between April 1994 and May 2003, Mr. Gustafson continued his

   work in antitrust and consumer protection class action litigation and also developed a boutique

   practice of assisting national patent and intellectual property firms in litigation matters. In May

   2003, Mr. Gustafson formed Gustafson Gluek PLLC where he continues to practice antitrust and

   consumer protection class action law.

           Mr. Gustafson is admitted to practice in the United States District Court for the District of

   Minnesota, the United States District Court for the District of North Dakota, the United States


                                                     6
Case 1:19-cv-22128-RS Document 127-6 Entered on FLSD Docket 05/21/2020 Page 8 of 34




   District Court for the Eastern District of Michigan, the United States District Court for the Western

   District of Michigan, the United States District Court for the Eastern District of Wisconsin, the

   United States Courts of Appeals for the First, Third, Fifth, Sixth, Eighth and Eleventh Circuits, the

   Minnesota Supreme Court and in the United States Supreme Court.

          Mr. Gustafson taught as an adjunct professor at the University of Minnesota Law School

   teaching a seminar on the “Fundamentals of Pretrial Litigation.”

          Mr. Gustafson is a past president of the Federal Bar Association, Minnesota Chapter (2002-

   2003) and served in various capacities in the Federal Bar Association over the last several years.

   In 2009, he was involved in developing the Federal Bar Association’s Pro Se Project, which

   coordinates volunteer representation for pro se litigants. He was the Vice-Chair of the 2003 Eighth

   Circuit Judicial Conference held during July 2003 in Minneapolis (Judge Diana E. Murphy was

   the Chair of the Conference). He is a member of the Hennepin County, Minnesota, Federal, and

   American Bar Associations.

          In 2001-2018, Mr. Gustafson was designated by Law & Politics magazine as a Minnesota

   “Super Lawyer,” in the fields of business litigation, class actions and antitrust. “Super Lawyer”

   selection results from peer nominations, a “blue ribbon” panel review process and independent

   research on the candidates; no more than 5% of lawyers in Minnesota are selected as “Super

   Lawyers.” He was also ranked in the Top 100 MN Super Lawyers in 2012 – 2018. In 2005, Mr.

   Gustafson was one of only eleven Minnesota attorneys selected as a “Super Lawyer” in the field

   of antitrust litigation. Mr. Gustafson was also selected as one of Minnesota Lawyer’s Attorneys

   of the Year for 2010, 2013 and 2017. He was selected based on nominations from across the state.




                                                    7
Case 1:19-cv-22128-RS Document 127-6 Entered on FLSD Docket 05/21/2020 Page 9 of 34




          In 2015, the Minnesota State Bar Association (MSBA) gave special recognition to Mr.

   Gustafson as North Star Lawyer for the year. He was recognized as a member who provided at

   least 50 hours of pro bono legal services in a calendar year to low income individuals.

          In 2014, Mr. Gustafson received the American Antitrust Institute (AAI) Meritorious

   Service Award for the support he had provided AAI.

          In September 2011, Mr. Gustafson testified before the House Committee on the Judiciary,

   Subcommittee on Intellectual Property, Competition and the Internet regarding the proposed

   merger between Express Scripts and Medco. Mr. Gustafson also testified before the United States

   Congressional Commission on Antitrust Modernization in June 2005. In addition to congressional

   testimonies, Mr. Gustafson has authored or presented numerous seminars and continuing legal

   education pieces on various topics related to class action litigation, antitrust, consumer protection

   or legal advocacy. He has also co-authored chapters including “Pretrial Discovery in Civil

   Litigation” in Private Enforcement of Antitrust Law in the United States and “Obtaining Evidence”

   in The International Handbook on Private Enforcement of Competition.

          Mr. Gustafson is currently or has previously been named as Lead Counsel, Co-Lead

   Counsel or a member of the Executive Committee in the following cases, among others: In re

   Pork Antitrust Litig. (Minn.); In re Syngenta Litig. (Minn.); In re Broiler Chicken Antitrust Litig.

   (N.D. Ill); In re Medtronic, Inc. Sprint Fidelis Leads Products Liability Litig. (D. Minn.); In re

   DRAM Antitrust Litig. (N.D. Cal. and multiple state court actions); In re Medtronic, Inc.

   Implantable Defibrillators Products Liability Litig. (D. Minn.); In re Vitamin C Antitrust Litig.

   (E.D.N.Y.) (indirect purchaser class); In re Flash Memory Antitrust Litig. (N.D. Cal.); Precision

   Assocs., Inc. v. Panalpina World Transport (Holding) Ltd. (E.D.N.Y.); Aspartame Antitrust Litig.


                                                    8
Case 1:19-cv-22128-RS Document 127-6 Entered on FLSD Docket 05/21/2020 Page 10 of 34




    (E.D. Pa.) (direct purchaser class); In re Comcast Corp. Set-Top Cable Television Box Antitrust

    Litig. (E.D. Pa.).

            Mr. Gustafson is involved in the representation of plaintiffs and plaintiff classes in

    numerous cases, including: In re Asacol Antitrust Litig. (D. Mass.); Trabakoolas v. Watts Water

    Technologies, Inc. (N.D. Cal.) (“Toilet Products”); In re Aluminum Warehousing Antitrust Litig.

    (S.D.N.Y.); In re Automotive Parts Antitrust Litig. (E.D. Mich.); In re Plasma – Derivative Protein

    Therapics Antitrust Litig. (N.D. IL); In re Blue Cross Blue Shield Antitrust Litig. (N.D. Ala.); The

    Shane Group, Inc. v. Blue Cross Blue Shield of Michigan (E.D. Mich.) (“BCBS MI”); In re Vehicle

    Carrier Services Antitrust Litig. (D.N.J.) (“Car Carrier”); Kleen Products, LLC v. Packaging

    Corporation of America (N.D. IL) (“Containerboard”); In re Lithium Ion Batteries Antitrust Litig.

    (N.D. Cal.); Karsjens et al v. Jesson (D. Minn.); In re Pool Products Distribution Market Antitrust

    Litig. (E.D.L.A.); and In re Cathode Ray Tube Antitrust Litig. (N.D. Cal.).

            He also has also previously participated in the representation of plaintiff classes in other

    cases, including: Dryer et al. v. Nat’l Football League (D. Minn.); In re BP Propane Indirect

    Purchaser Antitrust Litig. (N.D. Ill.); In re Wellbutrin XL Antitrust Litig. (E.D. Pa.); In re

    Wellbutrin SR/Zyban Direct Purchaser Antitrust Litig. (E.D. Pa.); In re Ready-Mixed Concrete

    Antitrust Litig. (S.D. Ind.); In re Urethane Antitrust Litig. (D. Kan.); SAJ Distributors, Inc. et al.

    v. SmithKline Beecham Corp. et al. (E.D. Va.) (“Augmentin”); Iverson et al. v. Pfizer, Inc. et al.

    (D. Minn.) (“Canadian Prescription Drugs”); In re Flat Glass Antitrust Litig. (II), (W.D. Pa.); In

    re Intel Corp Microprocessor Antitrust Litig. (D. Del.); In re TFT-LCD (Flat Panel) Antitrust Litig.

    (N.D. Cal.); In re Air Cargo Shipping Services Antitrust Litig. (E.D.N.Y.); Cason-Merenda et al.,

    v. VHS of Michigan, Inc., d/b/a/ Detroit Medical Center et al. (E.D. Mich); Lief et al. v. Archer


                                                      9
Case 1:19-cv-22128-RS Document 127-6 Entered on FLSD Docket 05/21/2020 Page 11 of 34




    Daniels Midland Co., et al. (D. Minn) (“Indirect MSG”); In re Premarin Antitrust Litig. (S.D.

    Ohio); Blevins v. Wyeth-Ayerst Labs., Inc. (Cal. Super. Ct.); Ellerbrake v. Campbell Hausfeld (20th

    Jud. Ct. Ill.) (“Air Compressors”); Nichols et al. v. Smithkline Beecham Corp. (E.D. Pa.) (“Paxil”);

    Heerwagen v. Clear Channel Communications, Inc. (S.D.N.Y.); Wiginton v. CB Richard Ellis

    (N.D. Ill.); Samples v. Monsanto Co. (E.D. Mo.) (“Bio Seeds”); In re Magnetic Audiotape Antitrust

    Litig. (S.D.N.Y.); In re Terazosin Hydrochloride Antitrust Litig. (S.D. Fla.) (“Hytrin”); In re High

    Pressure Laminates Antitrust Litig. (S.D.N.Y.); High Pressure Laminates Antitrust Litig. (multiple

    state court indirect purchaser actions); In re Vitamins Antitrust Litig. (D.D.C.); Minnesota Vitamins

    Antitrust Litig. (Minn. 2nd Jud. Dist.); Infant Formula Antitrust Litig. (multiple state court actions;

    lead trial counsel for Wisconsin action); Shaw v. Dallas Cowboys Football Club (E.D. Pa.)

    (“NFL”); Thermal Fax Paper Antitrust Litig. (state court actions in Minnesota, Wisconsin and

    Florida) (“Fax Paper”); Lazy Oil, Inc. v. Witco Corp. (W.D. Pa.) (“Penn Grade”); In re

    Molybdenum Antitrust Litig. (W.D. Pa.); In re Motorsports Merchandise Antitrust Litig. (N.D.

    Ga.); In re Commercial Explosives Antitrust Litig. (D. Utah); In re Diamonds Antitrust Litig.

    (S.D.N.Y.); In re Drill Bits Antitrust Litig. (S.D. Tex.); In re Catfish Antitrust Litig. (D. Miss.); In

    re Steel Drums Antitrust Litig. (S.D. Ohio); In re Steel Pails Antitrust Litig. (S.D. Ohio); In re Bulk

    Popcorn Antitrust Litig. (D. Minn.); In re Workers’ Compensation Ins. Antitrust Litig. (D. Minn.);

    Cimarron Pipeline Constr., Inc. v. National Council on Compensation Ins. (W.D. Okla.);

    Schmulbach v. Pittway Corp. (Ill., 11th Jud. Dist.) (“Smoke Detectors”); In re Commercial Tissue

    Antitrust Litig. (N.D. Fla.); In re Sodium Gluconate Antitrust Litig. (N.D. Cal.); and AL Tech

    Specialty Steel Corp. v. UCAR Int’l. (E.D. Pa.) (“Specialty Steel”).




                                                      10
Case 1:19-cv-22128-RS Document 127-6 Entered on FLSD Docket 05/21/2020 Page 12 of 34




           Mr. Gustafson is also currently or has recently been involved in other non-class complex

    litigation concerning antitrust, consumer protection, contract, unfair competition, trademark and

    patent infringement claims, including: United States ex rel., Gerry Phalp & Matt Peoples v.

    Lincare Holding Inc. (D. Fla.); Regional Multiple Listing Services of MN, Inc. d/b/a NorthstarMLS

    v. American Home Realty Network, Inc. v. Edina Realty, Inc., et.al. (D. Minn.); Metropolitan

    Regional Information Systems, Inc. v. Am. Home Realty Network, Inc., et al. (D. Md.); Preferred

    Carolinas Realty, Inc. v. Am. Home Realty Network, Inc. (M.D.N.C.); Synthes USA, LLC v. Spinal

    Kinetics (N.D. Cal.); KBA- Giori, North America, Inc., v. Muhlbauer, Inc. (E.D. Va.) (“KBA II”);

    KBA-Giori, North America, Inc. v. Muhlbauer, Inc. (E.D. Va.) (“KBA I”); Spine Solutions, Inc.,

    v. Medtronic Sofamor Danek, Inc. (W.D. Tenn.); Harmon v. Innomed Technologies, Inc. (S.D.

    Ga); J.D. Edwards World Solutions Company Arbitrations (AAA) (trial counsel for Quantegy and

    Amherst); INO Therapeutics, Inc. v. SensorMedics Corp. (D.N.J.); and In re National Metal

    Technologies, Inc. (S.D. Cal.).

           He also has represented parties in other unfair competition, trademark, and patent

    infringement cases, including: Transclean Corp. v. MotorVac Technologies, Inc. (D. Minn.);

    Ryobi Ltd. v. Truth Hardware Corp. (D. Minn.); Minnesota Mining & Mfg. Co. v. Fellowes Mfg.

    Co. (D. Minn.); Eastman Kodak Co. v. Minnesota Mining & Mfg. Co. (W.D.N.Y.); On Assignment,

    Inc. v. Callander (Minn., 4th Jud. Dist.); Rainforest Cafe, Inc., v. Amazon, Inc. (D. Minn.); Medical

    Graphics Corp. v. SensorMedics Corp. (D. Minn.); Medtronic, Inc., v. Intermedics Inc. (D. Minn.);

    Cardiac Pacemakers, Inc. v. Robert Warner (D. Minn.); Cardiac Pacemakers, Inc. v. Intermedics

    Inc. (D. Minn.); Birchwood Laboratories v. Citmed Corp. (D. Minn.); Hammond v. Hitachi Power




                                                     11
Case 1:19-cv-22128-RS Document 127-6 Entered on FLSD Docket 05/21/2020 Page 13 of 34




    Tools, Inc. (D. Minn.); McCarthy v. Welshman (D. Minn.); and UFE, Inc., v. Alpha Enters., Inc.

    (D. Minn.).



    Daniel C. Hedlund

           Daniel C. Hedlund is a member of Gustafson Gluek PLLC. He is a graduate of Carleton

    College (B.A. 1989) and is a cum laude graduate of the University of Minnesota Law School (J.D.

    1995). He was a Note and Comment Editor and member of the Minnesota Journal of Global Trade

    from 1993-1995 and a recipient of the Federal Bar Association’s John T. Stewart, Jr. Memorial

    Fund Writing Award (1994).

           Mr. Hedlund served as a law clerk to the Honorable Gary L. Crippen, Minnesota Court of

    Appeals (1997) and to the Honorable Dolores C. Orey, Fourth Judicial District of Minnesota

    (1995-1996).

           Mr. Hedlund has practiced in the areas of antitrust, consumer protection, and securities

    fraud since 1997. He is admitted to practice in the United States District Court for the District of

    Minnesota, the Eighth Circuit Court of Appeals, and in Minnesota State Court. Mr. Hedlund is a

    member of the Federal, American, Minnesota, and Hennepin County Bar associations. Mr.

    Hedlund has been an active member of the Federal Bar Association (FBA) at both the national and

    state level. He recently served as Co-Vice President for the Eighth Circuit and prior to that served

    in several roles for the Minnesota Chapter including: Co-Vice President, Legal Education; Co-

    Vice President, Special Events; Co-Vice President, Monthly Meetings; Secretary; and Liaison

    between the FBA and the Minnesota State Bar Association. He recently served as Chairman for

    the Antitrust Section of the Minnesota State Bar Association (MSBA), Secretary for the MSBA


                                                    12
Case 1:19-cv-22128-RS Document 127-6 Entered on FLSD Docket 05/21/2020 Page 14 of 34




    Consumer Litigation Section, and is past President of the Committee to Support Antitrust Laws.

    In addition, Dan was recently appointed to the Advisory Board of the American Antitrust

    Institute.

            In addition to presenting at CLEs, Dan has testified multiple times before the Minnesota

    legislature on competition law, and before the Federal Rules Committee. He is a co-author of the

    “Plaintiff Overview” in Private Antitrust Litigation 2015 – Getting the Deal Through, and a

    contributor to Concurrent Antitrust Criminal and Civil Procedure 2013 – American Bar

    Association.

            In 2013-2019, he was designated by Law & Politics magazine as a Minnesota “Super

    Lawyer,” in the field of antitrust law. “Super Lawyer” selection results from peer nominations, a

    “blue ribbon” panel review process and independent research on the candidates; no more than 5%

    of lawyers in Minnesota are selected as “Super Lawyers.” He was also ranked in the Top 100 MN

    Super Lawyers in 2015, 2017, 2018 and 2019. Mr. Hedlund has served as a volunteer attorney

    for the Minnesota Federal Bar Association’s Federal Pro Se Project and is the recipient of the

    Minnesota District Court’s Distinguished Pro Bono Service Award in 2011.

            Mr. Hedlund is currently or has been actively involved in the representation of plaintiffs

    and classes in numerous cases, including: In re Pork Antitrust Litig. (Minn.) (Consumer Indirect

    Plaintiffs’ Interim Co-Lead Counsel); In re Dealer Management Systems Antitrust Litig. (N.D. Ill.)

    (Member-Plaintiffs’ Steering Committee); In re Broiler Chicken Antitrust Litig. (N.D. Ill.) (Co-

    Lead Counsel—Commercial and Institutional Indirect Purchaser Class); Kleen Prods. v. Intl.

    Paper (Containerboard Antitrust Litig.) (N.D. Ill.) (Discovery Team Co-Leader); Bhatia v. 3M

    Co. (D. Minn.) (Co-Lead Counsel); In re CenturyLink Sales Practices and Securities Litig. (D.


                                                    13
Case 1:19-cv-22128-RS Document 127-6 Entered on FLSD Docket 05/21/2020 Page 15 of 34




    Minn.) (Executive Committee Chair); Precision Assocs., Inc. v. Panalpina World Transport

    (Holding) Ltd. (E.D.N.Y.) (Co-Lead Counsel); The Shane Group, Inc. v. Blue Cross Blue Shield

    of Michigan (E.D. Mich.) (Co-Lead Counsel); In re Capacitors Antitrust Litig. (N.D. Cal.); In re

    Resistors Antitrust Litig. (N.D. Cal.); In re Vitamin C Antitrust Litig. (E.D.N.Y.) (Co-Lead

    Counsel-Indirect Purchaser Classes); In re Blue Cross Blue Shield Antitrust Litig. (N.D. Ala.)

    (Member-Damages Committee); In re Packaged Seafood Antitrust Litig. (S.D. Cal.); In re DRAM

    Antitrust Litig. (Co-Lead Counsel--multiple federal and state court indirect purchaser class

    actions); In re Flash Memory Antitrust Litig. (N.D. Cal.); In re Processed Egg Products Antitrust

    Litig. (E.D. Pa.); In re TFT-LCD (Flat Panel) Antitrust Litig. (N.D. Cal.); In re Refrigerant

    Compressors Antirust Litig. (E.D. Mi.); In re SIGG Switzerland (USA), Inc. Aluminum Bottles

    Marketing and Sales Practices Litig. (W.D. Ky.); In re Air Cargo Shipping Services Antitrust Litig.

    (E.D.N.Y.); In re St. Paul Travelers Securities Litig. II (D. Minn.); In re Digital Music Antitrust

    (S.D.N.Y.); In re OSB Antitrust Litig. (E.D. Pa.); In re Funeral Consumers Antitrust Litig. (S.D.

    Tex.); McIntosh v. Monsanto Co. (E.D. Mo.); In re AOL Time Warner Securities Litig. (S.D.N.Y.)

    (Prior Firm Co-Lead Counsel); In re Commercial Tissue Antitrust Litig. (N.D. Fla.); In re

    Universal Service Fund Telephone Billing Practices Litig. (D. Kan.); In re Green Tree Financial

    Stock Litig. (D. Minn.) (Prior Firm Co-lead Counsel); In re NASDAQ Market-Makers Antitrust

    Litig. (S.D.N.Y.); In re Polypropylene Carpet Antitrust Litig. (N.D. Ga.); In re Buffets, Inc.

    Securities Litig. (D. Minn.); In re Mercedes Benz Antitrust Litig. (D.N.J.); In re Xcel Energy, Inc.

    Securities Litig. (D. Minn.); In re Blue Cross Subscriber Litig. (D. Minn.); In re MSG Antitrust

    Litig. (D. Minn.); In re Mercury Finance Co. Securities Litig. (N.D. Ill.); In re Olympic Financial

    Securities Litig. (D. Minn.); and In re Flat Glass Antitrust Litig. (W.D. Pa.).


                                                     14
Case 1:19-cv-22128-RS Document 127-6 Entered on FLSD Docket 05/21/2020 Page 16 of 34




    Daniel J. Nordin

           Daniel J. Nordin is a member of Gustafson Gluek PLLC. He graduated from the University

    of Minnesota with high distinction (B.A. 2007) and is a magna cum laude graduate of the

    University of Minnesota Law School (J.D. 2011). Mr. Nordin is admitted to the Minnesota Bar

    and is admitted to practice in the United States District Court for the District of Minnesota.

           In law school, Mr. Nordin was a Managing Editor on the Minnesota Journal of Law,

    Science & Technology. He also volunteered as a Tenant Advocate with HOME Line, a nonprofit

    tenant advocacy organization, through the University of Minnesota Law School’s Public Interest

    Clinic. Mr. Nordin joined Gustafson Gluek PLLC in October 2011.

           In 2018, Mr. Nordin was designated by Law & Politics magazine as a Minnesota “Super

    Lawyer Rising Star.” “Super Lawyer” selection results from peer nominations, a “blue ribbon”

    panel review process and independent research on the candidates; no more than 2.5% of lawyers

    in Minnesota are selected as “Rising Stars.”

           Mr. Nordin is currently involved in the representation of plaintiffs and classes in antitrust

    litigation, including: In re Packaged Seafood Products Antitrust Litig. (S.D. Cal.); In re Blue Cross

    Blue Shield Antitrust Litig. (N.D. Ala.); The Shane Group, Inc., et al. v. Blue Cross Blue Shield of

    Michigan (E.D. Mich.); and In re Vitamin C Antitrust Litig. (E.D.N.Y.).



    David A. Goodwin

           David A. Goodwin is a member of Gustafson Gluek PLLC. He is a graduate of the

    University of Wisconsin (B.A. 2001) and a graduate of DePaul University College of Law (J.D.


                                                     15
Case 1:19-cv-22128-RS Document 127-6 Entered on FLSD Docket 05/21/2020 Page 17 of 34




    2006). Mr. Goodwin is admitted to practice in the Minnesota Bar and is admitted to practice in the

    United States District Court for the District of Minnesota.

           During law school, Mr. Goodwin worked for Grotefeld & Denenberg LLC, a Chicago law

    firm specializing in insurance subrogation litigation. In 2005, Mr. Goodwin was selected to serve

    as the law clerk for the Office of the General Counsel of TCF Bank. Mr. Goodwin worked at TCF

    while attending the University of Minnesota Law School as a visiting student.

           Mr. Goodwin serves on the national Board of Directors for the Federal Bar Association

    and the Minnesota Chapter of the Federal Bar Association. He is the past Chair for the Federal Bar

    Association Younger Lawyers Division and Treasurer for the Minnesota State Bar Association

    Consumer Litigation Section. Mr. Goodwin has been named as a Super Lawyer Rising Star from

    2013-2018. In 2015, the Minnesota State Bar Association (MSBA) gave special recognition to

    Mr. Goodwin as North Star Lawyer for the year. He was recognized as a member who provided at

    least 50 hours of pro bono legal services in a calendar year to low income individuals.

           Mr. Goodwin is currently or has been actively involved in the representation of plaintiffs

    and classes in numerous cases including: In re Aluminum Warehousing Antitrust Litig. (S.D.N.Y.);

    In re National Football League Players’ Concussion Injury Litig. (E.D. Pa.); In re TFT-LCD (Flat

    Panel) Antitrust Litig. (N.D. Cal.); In re Pre-Filled Propane Tank Marketing and Sales Practices

    Litig. (W.D. Mo.); In re NCAA Student- Athlete Name and Likeness Licensing Litig. (N.D. Cal.);

    In re Plasma-Derivative Protein Therapies Antitrust Litig. (N.D. Ill.); Dryer v. NFL (D. Minn.);

    In re Aluminum Warehousing Antitrust Litig. (S.D.N.Y); Smith v. Questar Capital Corp. (D.

    Minn.); In re: National Hockey League Players’ Concussion Injury Litig. (D. Minn.); In re

    Packaged Ice Antitrust Litig. (E.D. Mi.); Luis, et al. v. RBC Capital Markets (D. Minn.); In re


                                                    16
Case 1:19-cv-22128-RS Document 127-6 Entered on FLSD Docket 05/21/2020 Page 18 of 34




    FCA US LLC Monostable Electronic Gearshift Litigation (E.D. Mi.); Bhatia, et al. v. 3M Company

    (D. Minn.); Karsjens, et. al v. Jesson, et. al (D. Minn.); In re CenturyLink Sales Practices and

    Securities Litig. (D. Minn.); and Ochoa, et al. v. Pershing, LLC (N.D. Tex.).



    Dennis Stewart

           Dennis Stewart is a member in Gustafson Gluek’s San Diego office. He is a graduate of

    the College of the Holy Cross (B.A. 1976) and a graduate with distinction from Hofstra University

    (J.D. 1981), where he was also a member of the Law Review.

           He is a member of the California and New York (inactive) bars and the bars of United

    States District Courts. His antitrust and consumer litigation experience spans a wide variety of

    industries including carbon fiber, credit card fees, interchange, casino gaming, sports broadcasting,

    college athletics, rental car fees, electronics components, medical devices, medical services, casino

    gaming, and defense procurement.

           Between 1981 and 1985 he worked for a major San Diego law firm and engaged in a

    general commercial litigation practice. Between 1985 and 1988, Mr. Stewart served as a trial

    attorney with the Antitrust Division of the United States Department of Justice. While at the

    Antitrust Division, Mr. Stewart participated in investigations and trials involving alleged criminal

    violations of the antitrust and related laws and was lead counsel in the successful prosecution

    through trial of United States v. Saft America, Inc., (D.N.J.).

           Since leaving government service, Mr. Stewart has served as lead counsel, principal

    counsel and/or trial counsel in numerous antitrust, consumer and securities cases, both class and

    non-class. He was lead trial counsel in Knapp v. Ernst & Whinney, (9th Cir. 1996), in which a


                                                     17
Case 1:19-cv-22128-RS Document 127-6 Entered on FLSD Docket 05/21/2020 Page 19 of 34




    plaintiffs' verdict was returned in a Rule 10b-5 securities fraud class action, and Hall v. NCAA, (D.

    Kan.), in which a plaintiffs' verdict of $30 million was returned in an antitrust class action. He also

    served as co-lead trial counsel in In re Airline Ticket Commission Antitrust Litigation, (D. Minn.),

    an antitrust class action which settled for $85 million, In re Contact Lens Antitrust Litigation (M.D.

    Fla.), which settled for $90 million, and in In re Lifescan Consumer Litigation (N.D. Cal.), a

    consumer class action which settled for $45 million. He served as co-lead counsel in the Carbon

    Fiber Antitrust Litigation (C.D. Cal.) and in the In re Currency Conversion Litigation (S.D.N.Y),

    and trial counsel in Schwartz v. Visa (N.D. Cal.). He also played a significant role in prosecuting

    In re Broadcom Securities Litigation (C.D. Cal.), which settled for $150 million.

           He is currently serving as one of the counsel in the leadership group in In re Payment Card

    Interchange Fee and Merchant Discount Antitrust Litigation (E.D.N.Y.), in which a $5.54- 6.24

    billion dollar settlement is pending approval. He also is one of the counsel participating in the

    representation of End Purchaser Plaintiffs in In re Packaged Seafood Products Antitrust Litigation

    (S.D. Cal.). He continues to specialize in antitrust, consumer and other complex litigation.



    Jason S. Kilene

           Jason S. Kilene is a member in the firm of Gustafson Gluek PLLC. He is a graduate of the

    University of North Dakota (B.A. 1991) with a major in Political Science and a graduate of the

    University of North Dakota School of Law with distinction (J.D. 1994).

           After graduating from law school, Mr. Kilene served as law clerk to the Honorable Bruce

    M. Van Sickle, United States District Judge, District of North Dakota. Prior to joining Gustafson

    Gluek PLLC in August 2003, Mr. Kilene practiced in the areas of antitrust, securities and business


                                                      18
Case 1:19-cv-22128-RS Document 127-6 Entered on FLSD Docket 05/21/2020 Page 20 of 34




    litigation at the law firms of Oppenheimer Wolff & Donnelly, LLP, and Heins Mills & Olson,

    P.L.C.

             Mr. Kilene is admitted to the Minnesota Bar, North Dakota Bar and is admitted to practice

    in the United States District Court for the District of Minnesota. He is also a member of the

    Hennepin County, Minnesota, North Dakota, and Federal Bar Associations.

             He is currently or has recently been involved in the representation of plaintiffs and plaintiff

    classes in numerous cases including: In re Optical Disk Drive Antitrust Litig. (N.D. Cal.); Kleen

    Products LLC, et al. v. Packaging Corporation of America et al. (N.D. Ill.); In re American

    Express Anti-Steering Rules Antitrust Litig. (E.D.N.Y.); In re Automotive Parts Antitrust Litig.

    (E.D. Mich.); In re Domestic Drywall Antitrust Litig. (E.D. Penn.); In re Lithium Ion Batteries

    Antitrust Litig. (N.D. Cal.); In re NCAA Student-Athlete Name & Likeness Licensing Litig. (N.D.

    Cal.); Dryer v. National Football League (D. Minn.); In re Ductile Iron Pipe Fittings Indirect

    Purchaser Antitrust Litig. (D.N.J.); In re Pool Products Distribution Market Antitrust Litig. (E.D.

    La.); In re Potash Antitrust Litig. (II) (N.D. Ill.); In re Florida Cement and Concrete Antitrust Litig.

    (S.D. Fla.); In re Photochromic Lens Antitrust Litig. (M.D. Fla.); In re Imprelis Herbicide

    Marketing, Sales Practices, and Products Liability Litig. (E.D. Pa.); In re Urethane Antitrust Litig.

    (D. Kan.); In re Payment Card Interchange Fee and Merchant Discount Antitrust Litig.

    (E.D.N.Y.); In re Intel Corp Microprocessor Antitrust Litig. (D. Del.); Carolos Lossada v. Union

    Oil Company of California (Sup. Ct. Cal.); In re ATM Fee Antitrust Litig. (N.D. Cal.) (“ATM”);

    Edwards et al. v. National Milk Producers Federation, et al. (N.D. Cal.); Ticho v. Budget Rent A

    Car System, Inc. (Sup. Ct. Cal.); In re BP Propane Indirect Purchaser Antitrust Litig. (N.D. Ill.);

    In re Aftermarkets Filters Antitrust Litig. (N.D. Ill.); In re Chocolate Confectionary Antitrust Litig.


                                                       19
Case 1:19-cv-22128-RS Document 127-6 Entered on FLSD Docket 05/21/2020 Page 21 of 34




    (M.D. Pa.); In re Cathode Ray Tube Antitrust Litig. (N.D. Cal.); In re Flat Glass Antitrust Litig.

    (II) (W.D. Pa.); In re Online DVD Rental Antitrust Litig. (N.D. Ca.); In re Steel Antitrust Litig.

    (N.D. Ill.); Universal Delaware et al. v. Comdata Corporation et al. (E.D. Pa.); In re Vitamins

    Antitrust Litig. (D.D.C.); In re Broadcom Corp. Securities Litig. (C.D. Cal.); In re High Pressure

    Laminates Antitrust Litig. (S.D.N.Y.); Microsoft Indirect Purchaser Antitrust Litig. (Minnesota

    and North Dakota); and In re Relafen Antitrust Litig. (N.D. Cal.).

           Mr. Kilene has been involved in other complex cases involving antitrust, consumer

    protection, contract and unfair competition, including: In re J.D. Edwards World Solutions

    Company (AAA) (trial counsel for Quantegy and Amherst) and National Metal Technologies, Inc.

    et al. v. Alliant Techsystems, Inc. et al. (S.D. Cal.) (“NMT”).



    Joshua J. Rissman

           Joshua J. Rissman is a member of Gustafson Gluek PLLC. He is a magna cum laude

    graduate of the University of Minnesota with a major in Political Science (B.A. 2005) and a cum

    laude graduate of the University of Minnesota Law School (J.D. 2010). While in law school, Mr.

    Rissman was a Student Articles Editor on Law & Inequality: A Journal of Theory and Practice.

    He also clerked for two Minneapolis law firms, the United States Attorney’s Office and interned

    for the Honorable John McShane in Hennepin County District Court. Mr. Rissman joined

    Gustafson Gluek PLLC in August 2010. He is admitted to the Minnesota Bar and is admitted to

    practice in the United States District Court District of Minnesota.

           In 2014-2018, Mr. Rissman was designated by Law & Politics magazine as a Minnesota

    “Super Lawyer Rising Star.” “Super Lawyer” selection results from peer nominations, a “blue


                                                     20
Case 1:19-cv-22128-RS Document 127-6 Entered on FLSD Docket 05/21/2020 Page 22 of 34




    ribbon” panel review process and independent research on the candidates; no more than 2.5% of

    lawyers in Minnesota are selected as “Rising Stars.”

           Mr. Rissman is actively involved in the Pro Se Project, representing civil litigants in federal

    court who would otherwise go without representation. Mr. Rissman is also proficient in Spanish

    and is a member of the Minnesota, American and Federal Bar Associations.

           Mr. Rissman is currently or has been actively involved in the representation of plaintiffs

    and classes in numerous cases including: Precision Assocs., Inc. v. Panalpina World Transport

    (Holding) Ltd. (E.D.N.Y.); In re Online DVD Rental Antitrust Litig. (N.D. Ca.); In re

    Containerboard Antitrust Litig. (N.D. Ill.); and In re American Express Anti-Steering Rules

    Antitrust Litig. (No. II) (E.D.N.Y.).



    Kaitlyn L. Dennis

           Kaitlyn L. Dennis is an associate of Gustafson Gluek PLLC. She is a graduate of

    Southwestern University (B.A. 2010) with an English literature major and philosophy minor, and

    is a graduate of the University of Minnesota Law School (J.D., 2015). Ms. Dennis is admitted to

    the Minnesota Bar and is admitted to practice in the United States District Court for the District of

    Minnesota.

           During law school, Ms. Dennis was a Managing Editor of the Minnesota Law Review, was

    named to the Dean’s list from 2012–2015, and was the recipient of a book award, the highest grade

    in course as awarded by the instructor, for Professional Responsibility: Civil Trial Law. She also

    was a law clerk at Nichols Kaster PLLC, where she assisted in the representation of individual

    employees in federal litigation. After law school, Ms. Dennis worked as a fellowship attorney at


                                                     21
Case 1:19-cv-22128-RS Document 127-6 Entered on FLSD Docket 05/21/2020 Page 23 of 34




    the Equal Employment Opportunity Commission and assisted the Honorable Arthur J. Boylan,

    ret., during the mediation of the bankruptcy of the Archdiocese of St. Paul and Minneapolis. She

    then joined Gustafson Gluek in 2016.

            Ms. Dennis holds the CIPP/US certification in U.S. private-sector privacy law. She is a

    member of the Federal Bar Association, the Minnesota State Bar Association, the Hennepin

    County Bar Association, and the International Association of Privacy Professionals.

            Ms. Dennis is currently is actively involved in the representation of plaintiffs and classes

    in numerous cases, including: In re Equifax Inc. Consumer Data Security Breach Litig. (N.D. Ga.);

    In re EpiPen Marketing, Sales Practices and Antitrust Litig. (D. Kan.); In re Intel Corp. CPU

    Marketing, Sales Practices and Products Liability Litig. (D. Or.); and In re Customized

    Promotional Products Antitrust Litig. (S.D. Tex.).



    Karla M. Gluek

            Karla M. Gluek is a founding member of Gustafson Gluek PLLC. She is a graduate of the

    University of St. Thomas with a major in English (B.A. 1990) and is a cum laude graduate of

    William Mitchell College of Law (J.D. 1993).

            During law school she clerked for the Minnesota Attorney General’s Office (1993-1994).

    Shortly after graduating from law school Ms. Gluek served as a law clerk to the Honorable Gary

    Larson, District Judge, Fourth Judicial District of Minnesota (1994).

            Ms. Gluek has been practicing in the areas of antitrust and consumer protection class action

    litigation since 1995. In May 2003, Ms. Gluek joined Mr. Gustafson in forming Gustafson Gluek

    PLLC.


                                                    22
Case 1:19-cv-22128-RS Document 127-6 Entered on FLSD Docket 05/21/2020 Page 24 of 34




            She is admitted to practice in the United States District Court for the District of Minnesota

    and the Eighth Circuit Court of Appeals. Ms. Gluek is a member of the Hennepin County,

    Minnesota, and Federal Bar Associations.

            In 2011-2018, she was designated by Law & Politics magazine as a Minnesota “Super

    Lawyer,” in the field of antitrust law. “Super Lawyer” selection results from peer nominations, a

    “blue ribbon” panel review process and independent research on the candidates; no more than 5%

    of lawyers in Minnesota are selected as “Super Lawyers.” She was also selected as one of

    Minnesota Lawyer’s Attorneys of the Year for 2014 and 2017 based on nominations from across

    the state.

            Ms. Gluek serves as a volunteer attorney for the Minnesota Federal Bar Association’s

    Federal Pro Se Project. In 2015, the Minnesota State Bar Association (MSBA) gave special

    recognition to Ms. Gluek as North Star Lawyer for the year. She was recognized as a member who

    provided at least 50 hours of pro bono legal services in a calendar year to low income individuals.

            Ms. Gluek is currently actively involved in the representation of plaintiffs and plaintiff

    classes in numerous cases including: In re Syngenta Litig. (Minn.); In re Asacol Antitrust Litig. (D.

    Mass.); In re Celebrex (Celecoxib) Antitrust Litig. (E.D. Va.); In re Opana ER Antitrust Litig. (N.D.

    Ill.); Frost v. LG Electronics Inc., (N.D. Cal.); In re UnitedHealth Group PBM Litig. (D. Minn.);

    Karsjens et al v. Jesson (D. Minn.); Regional Multiple Listing Services of MN, Inc. d/b/a

    NorthstarMLS v. American Home Realty Network, Inc. v. Edina Realty, Inc., et.al. (D. Minn.);

    Metropolitan Regional Information Systems, Inc. v. Am. Home Realty Network, Inc., et al. (D.

    Md.); Preferred Carolinas Realty, Inc. v. Am. Home Realty Network, Inc. (M.D.N.C.); In re

    Plasma – Derivative Protein Therapics Antitrust Litig. (N.D. IL); In re Medtronic, Inc. Sprint


                                                     23
Case 1:19-cv-22128-RS Document 127-6 Entered on FLSD Docket 05/21/2020 Page 25 of 34




    Fidelis Leads Products Liability Litigation (D. Minn.); In re National Arbitration Forum Litigation

    (D. Minn.); In re Wellbutrin XL Antitrust Litigation (E.D. Pa.); St. Barnabas Hospital, Inc. et al.

    v. Lundbeck, Inc. et al. (D. Minn.); In re Androgel Antitrust Litigation (N.D. Ga.); In re Comcast

    Corp, Set-Top Cable Television Box Antitrust Litigation (E.D. Pa);          In re Medtronic, Inc.

    Implantable Defibrillators Products Liability Litigation (D. Minn.); Yarrington v. Solvay

    Pharmaceuticals, Inc. et al. (D. Minn.) (“Estratest”); Lief et al. v. Archer Daniels Midland Co. et

    al. (D. Minn.) (“Indirect MSG”); Ellerbrake v. Campbell Hausfeld (20th Jud. Ct. Ill.) (“Air

    Compressors”); Nichols et al. v. Smithkline Beecham Corp. (E.D. Pa.) (“Paxil”); Heerwagen v.

    Clear Channel Communications, Inc. (S.D.N.Y.); Wiginton v. CB Richard Ellis (N.D. Ill.); Robin

    Drug Co. v. PharmaCare Management Services Inc. (Minn. 4th Jud. Dist.) (“Pharmacy

    Underpayment”).

           She also has been involved in other class actions and complex cases, including: In re

    Wellbutrin SR/Zyban Direct Purchaser Antitrust Litig. (E.D. Pa.); In re Dry Max Pampers Litig.

    (S.D. Ohio); SAJ Distributors, Inc. et al. v. SmithKline Beecham Corp. et al. (E.D. Va.)

    (“Augmentin”); Iverson et al. v. Pfizer, Inc. et al. (D. Minn.) (“Canadian Prescription Drug”); In

    re MSG Antitrust Litig. (D. Minn.) (“MSG”); In re Minnesota Vitamin Antitrust Litig. (Minn., 2nd

    Jud. Dist.); Samples v. Monsanto Co. (E.D. Mo.) (“Bio Seeds”); In re Terazosin Hydrochloride

    Antitrust Litig. (S.D. Fla.) (“Hytrin”); In re Magnetic Audiotape Antitrust Litig. (S.D.N.Y.); In re

    Grand Casinos Inc. Sec. Litig. (D. Minn.); In re Olympic Fin., Ltd. Sec. Litig. (D. Minn.);

    Schmulbach v. Pittway Corp. (Ill., 12th Jud. Dist.) (“Smoke Detectors”); Ruff v. Parex, Inc. (N.C.

    New Hanover Cty. Sup. Ct.) (“EIFS”); Behm v. John Nuveen & Co., Inc. (Minn. 4th Jud. Dist.);

    Infant Formula Antitrust Litig. (multiple state court actions); In re Prudential Ins. Co. Sales


                                                    24
Case 1:19-cv-22128-RS Document 127-6 Entered on FLSD Docket 05/21/2020 Page 26 of 34




    Practices Litig. (D.N.J.); Big Valley Milling, Inc. v. Archer Daniels Midland Co. (Minn. 8th Jud.

    Dist.) (“Lysine”); In re High-Fructose Corn Syrup Antitrust Litig. (C.D. Ill.); Raz v. Archer Daniels

    Midland Co. (Minn. 8th Jud. Dist.) (“Citric Acid”); and S&S Forage Equip. Co. v. Up North

    Plastics, Inc. (D. Minn.) (“Silage Bags”).

           Ms. Gluek is also currently or has been involved in other non-class complex cases

    involving antitrust, consumer protection, contract, unfair competition, trademark and patent

    infringement claims, including: Synthes USA, LLC v. Spinal Kinetics, Inc. (N.D. Cal.); KBA-Giori,

    North America, Inc. v. Muhlbauer, Inc. (E.D. Va.) (“KBA II”); KBA-Giori, North America, Inc.,

    v. Muhlbauer, Inc. (E.D. Va.) (“KBA I”); Spine Solutions, Inc. v. Medtronic Sofamor Danek, Inc.

    (W.D. Tenn.); Harmon v. Innomed Technologies, Inc. (S.D. Ga.); J.D. Edwards World Solutions

    Company Arbitrations (AAA); INO Therapeutics Inc. v. SensorMedics Corp. (D.N.J.); In re

    National Metal Technologies, Inc. (S.D. Cal.); Transclean Corp. v. MotorVac Technologies, Inc.

    (D. Minn.); Cardiac Pacemakers, Inc. v. Warner (D. Minn.); Intermedics, Inc. v. Cardiac

    Pacemakers, Inc. (D. Minn.); Hammond v. Hitachi Power Tools, Inc. (D. Minn.); Minnesota

    Mining & Mfg. Co. v. Fellowes Mfg. Co. (D. Minn.); UFE, Inc. v. Alpha Enters., Inc. (D. Minn.);

    Eastman Kodak Co. v. Minnesota Mining & Mfg. Co. (W.D.N.Y.); On Assignment, Inc. v.

    Callander (Minn., 4th Jud. Dist.).



    Kirk B. Hulett

           Kirk B. Hulett is a member in Gustafson Gluek’s San Diego office. He graduated from the

    University of California San Diego where he obtained his undergraduate degree (1978) and

    graduated cum laude from the University of San Diego School of Law (J.D. 1983), where he was


                                                     25
Case 1:19-cv-22128-RS Document 127-6 Entered on FLSD Docket 05/21/2020 Page 27 of 34




    Managing Editor of the University of San Diego Law Reporter. Since 1984, Mr. Hulett has

    specialized in the representation of plaintiffs in securities, anti-trust, employment and consumer

    class actions as well as representing individuals and businesses in complex litigation.

           Prior to co-founding Hulett Harper Stewart LLP in 2000, Mr. Hulett was a partner in the

    largest national class action firm in the country. He has testified before the California Assembly

    Business and Professions Committee on the topic of potential regulatory and auditor liability

    reforms following the Enron financial collapse and participated as a panelist on several occasions.

    He has been named a San Diego Top Rated Securities Lawyer by Super Lawyers Magazine each

    year since 2010. He is admitted to all of the District Courts in California, numerous other District

    Courts across the country by pro hac admission, the Ninth Circuit Court of Appeals and the United

    States Supreme Court.

           Mr. Hulett has been lead or co-lead counsel in dozens of class actions throughout the

    country, including In re American Continental Corp./Lincoln Savings & Loan Securities Litigation

    (D. Az.); In re Media Vision Technology Securities Litigation (N.D. Cal.); Home Fed, (S.D. Cal.);

    and Gensia Pharmaceuticals, (S.D. Cal.). After a nearly six-month trial in Lincoln Savings case,

    the jury returned a verdict exceeding $250 million. Mr. Hulett was co-lead trial counsel for a trustee

    in Guy F. Atkinson Co. vs. PriceWaterhouse LLP et al (N.D. Cal.), a multi-million dollar auditor

    liability action against PriceWaterhouseCoopers, LLP, and represents several bankruptcy estates

    in seeking recovery against officers, directors and professionals.

           Mr. Hulett also successfully represented defrauded individual investors in the Abbott et al

    v Worldcom Co. (S.D.N.Y), bankruptcy proceedings in which he obtained settlements in excess of

    $22 million. He was co-lead counsel the securities class action, Enriquez v. Edward Jones & Co.


                                                     26
Case 1:19-cv-22128-RS Document 127-6 Entered on FLSD Docket 05/21/2020 Page 28 of 34




    L.P. (E.D. Mo.), and achieved a settlement of $127.5 million. Mr. Hulett also represented

    defrauded individual investors in Bachman et al vs. A.G. Edwards (Circuit Ct. of St. Louis) for

    breach of fiduciary duty resulting in a class settlement of $60 million. He represented an elderly

    individual in a Ponzi scheme case (Meyerhoff vs Gruttadaria et al, (San Diego Superior Court))

    against one of Wall Street’s most prominent investment banks and was successful in obtaining a

    full recovery for the victim who had lost over $40 million in the scheme. He was co-lead trial

    counsel in Pauma Band of Luiseno Mission Tribe vs. Harrah’s Operating Co. et al (San Diego

    Superior Court) on behalf of a San Diego area based Native American Tribe against Caesars

    Entertainment and Harrah’s. The trial resulted in a $30 million verdict (reversed on appeal). Mr.

    Hewlitt has most recently been involved in representing victims of an anti-trust conspiracy among

    the three largest suppliers of canned tuna in the world. In Re Packaged Seafood Products Antitrust

    Litigation (S.D. Cal.)



    Ling S. Wang

           Ling S. Wang is an associate of Gustafson Gluek PLLC. She is a graduate of Augsburg

    College (now Augsburg University) (B.A. 2013) with an Economics major and Business

    Administration minor, and a graduate of the University of St. Thomas School of Law (J.D. 2017).

    Ms. Wang is admitted to the Minnesota Bar and is admitted to practice in the United States District

    Court for the District of Minnesota.

           During law school, Ms. Wang was a member of the University of St. Thomas Law Journal,

    served as a research assistant, and externed with a law firm in Edina. For two years, she provided

    representation to low-income persons with immigration issues as a certified student attorney with


                                                    27
Case 1:19-cv-22128-RS Document 127-6 Entered on FLSD Docket 05/21/2020 Page 29 of 34




    the University’s Interprofessional Center for Counseling and Legal Services. Ms. Wang also

    completed a mentor externship program with the Honorable Steven E. Rau, Magistrate Judge,

    District of Minnesota and served as a judicial extern for the Honorable Mary R. Vasaly, District

    Judge, Fourth Judicial District of Minnesota.

           Ms. Wang started at Gustafson Gluek as a law clerk in 2015 and joined as an associate in

    2017. She is a member of the Federal Bar Association and the Minnesota Asian Pacific American

    Bar Association. Ms. Wang is currently actively involved in the representation of plaintiffs and

    classes in numerous cases, including: In re: CenturyLink Sales Practices and Securities Litig. (D.

    Minn.) and In re: Generic Pharmaceuticals Pricing Litig. (E.D. Pa.).



    Mary M. Nikolai

           Mary M. Nikolai is an associate at Gustafson Gluek PLLC. She is a graduate of DePaul

    University (B.A., 2012) with a major in Spanish and a minor in LGBTQ Studies, and a graduate

    of the University of Saint Thomas School of Law (J.D., 2018). Ms. Nikolai is admitted to the

    Minnesota Bar and is admitted to practice in the United States District Court for the District of

    Minnesota.

           During law school Ms. Nikolai clerked for two Twin Cities law firms and was a judicial

    extern for the Honorable Patrick Schiltz. She was also a Certified Student Attorney at the St.

    Thomas Interprofessional Center for Counseling and Legal Services, where she represented a

    family seeking asylum in the United States as well as individuals at detained master calendar and

    bond hearings. Ms. Nikolai was selected as the University of St. Thomas Clinic Student of the Year

    (2017-2018).


                                                    28
Case 1:19-cv-22128-RS Document 127-6 Entered on FLSD Docket 05/21/2020 Page 30 of 34




           After graduating from law school, Ms. Nikolai served as a law clerk to the Honorable Luis

    Bartolomei, District Judge, Fourth Judicial District of Minnesota. Following her clerkship, Ms.

    Nikolai joined Gustafson Gluek in 2018. Ms. Nikolai is a member of the Federal Bar Association.



    Michelle J. Looby

           Michelle J. Looby is a member of Gustafson Gluek PLLC. She is a graduate of the

    University of Minnesota with distinction (B.A. 2004) and a magna cum laude graduate of William

    Mitchell College of Law (J.D. 2007). Ms. Looby is admitted to the Minnesota Bar and is admitted

    to practice in the United States District Court for the District of Minnesota and the United State

    District Court for the District of North Dakota.

           During law school, Ms. Looby was a member of the William Mitchell Law Review from

    2005-2007, serving as Assistant Editor in 2006-2007. She served as a judicial intern to The

    Honorable Faye Flancher and The Honorable Emily Mueller, Circuit Court Judges, Racine County

    Circuit Court of Wisconsin. She also served as a judicial extern to The Honorable David Higgs,

    District Judge, Second Judicial District of Minnesota. In addition, Ms. Looby was a five-time

    recipient of the CALI Excellence for the Future Award, recognizing the student with the highest

    grade in the class as determined by the instructor or registrar.

           Ms. Looby has served on the Board of Directors for Minnesota Women Lawyers, an

    association of more than 1,300 attorneys, judges, law students, legal employers and others

    dedicated to advancing the success of women attorneys and striving for a just society. Ms. Looby

    is a member of the Minnesota State Bar Association’s Antitrust Council, serving as its Secretary

    and Diversity & Inclusion Liaison, serves on the executive committee of the Coalition in Support


                                                       29
Case 1:19-cv-22128-RS Document 127-6 Entered on FLSD Docket 05/21/2020 Page 31 of 34




    of the Antitrust Laws, and is a member of the American Bar Association and Federal Bar

    Association. In addition, Ms. Looby was recently appointed to the Advisory Board of the

    American Antitrust Institute.

              Ms. Looby has served on Law360’s Competition Editorial Advisory Board, a leading daily

    legal news and intelligence service that reaches over one million recipients each day, co-authored

    the Plaintiff Overview chapter of Getting the Deal Through: Private Antitrust Litigation 2015, and

    has presented at CLEs and conferences on the topic of antitrust law.

              In 2015, Ms. Looby received the American Antitrust Institute’s award for Outstanding

    Antitrust Litigation Achievement by a Young Lawyer. She has been designated by Law & Politics

    magazine as a Minnesota “Super Lawyer Rising Star” from 2014 - 2018. “Super Lawyer”

    selection results from peer nominations, a “blue ribbon” panel review process and independent

    research on the candidates; no more than 2.5% of lawyers in Minnesota are selected as “Rising

    Stars.”

              Ms. Looby is currently or has been actively involved in the representation of plaintiffs and

    classes in numerous cases including: In re Pork Antitrust Litig. (Minn.) (Consumer Indirect

    Purchaser Plaintiffs’ Co-Lead Counsel); In re Dealer Management Systems Antitrust Litig. (N.D.

    Ill.) (Member-Plaintiffs’ Steering Committee); In re CenturyLink Sales Practices and Securities

    Litigation (D. Minn.) (Executive Committee Chair); Precision Associates, Inc. et al. v. Panalpina

    World Transport (Holding), Ltd., et al. (E.D.N.Y.) (firm Co-Lead Counsel); In re Broiler Chicken

    Antitrust Litig. (N.D. Ill.) (firm Co-Lead Counsel); In re Asacol Antitrust Litig. (D. Mass.) (Trial

    Team); In re Automotive Parts Antitrust Litig. (E.D. Mich.); In re Steel Antitrust Litig. (N.D. Ill.);

    In re Celebrex (Celecoxib) Antitrust Litig. (E.D. Va.); In re Opana ER Antitrust Litig. (N.D. Ill.);


                                                      30
Case 1:19-cv-22128-RS Document 127-6 Entered on FLSD Docket 05/21/2020 Page 32 of 34




    In re National Arbitration Forum Litig. (D. Minn.) (firm Co-Lead Counsel); In re Vitamin C

    Antitrust Litig. (E.D.N.Y.) (firm Co-Lead Counsel); In re Processed Egg Products Antitrust Litig.

    (E.D. Pa.); In re Ductile Iron Pipe Fittings (“DIPF”) Indirect Purchaser Antitrust Litig. (D. N.J.);

    Universal Delaware, Inc., d/b/a Gap Truck Stop et al. v. Comdata Corporation (E.D. Pa.); In re

    Online DVD Rental Antitrust Litig. (N.D. Cal.); In re Comcast Corp. Set-Top Cable Television

    Box Anti-Trust Litig. (E.D. Pa.); Marchese v. Cablevision Systems Corp. (D. N.J.); and In re

    Refrigerant Compressors Antitrust Litig. (E.D. Mich.).



    Mickey L. Stevens

           Mickey Stevens is an associate of Gustafson Gluek PLLC. He is a graduate of the

    University of Wisconsin – Madison (B.A. 2013) and a cum laude graduate of the University of

    Minnesota Law School (J.D. 2016). Mr. Stevens is admitted to the Minnesota Bar and is admitted

    to practice in the United States District Court for the District of Minnesota.

           During law school, Mickey served as a Note and Comment Editor for the Minnesota

    Journal of Law, Science & Technology. Prior to joining Gustafson Gluek, Mickey served as a law

    clerk to the Honorable Joseph R. Klein of the Fourth Judicial District of Minnesota.



    Raina C. Borrelli

           Raina C. Borrelli is a member of Gustafson Gluek PLLC. She is a summa cum laude

    graduate of Tulane University (B.S.M. 2008) and a magna cum laude graduate of the University

    of Minnesota Law School (J.D. 2011). Ms. Borrelli is admitted to the Minnesota Bar and is

    admitted to practice in the United States District Court for the District of Minnesota. She is a


                                                     31
Case 1:19-cv-22128-RS Document 127-6 Entered on FLSD Docket 05/21/2020 Page 33 of 34




    member of the Federal Bar Association, Minnesota Bar Association, and Minnesota Women

    Lawyers.

           In 2014-2018, Ms. Borrelli was designated by Law & Politics magazine as a Minnesota

    “Super Lawyer Rising Star.” “Super Lawyer” selection results from peer nominations, a “blue

    ribbon” panel review process and independent research on the candidates; no more than 2.5% of

    lawyers in Minnesota are selected as “Rising Stars.” In 2015, the Minnesota State Bar Association

    (MSBA) gave special recognition to Ms. Borrelli as North Star Lawyer for the year. She was

    recognized as a member who provided at least 50 hours of pro bono legal services in a calendar

    year to low income individuals.

           During law school, Ms. Borrelli was a member of the Phillip C. Jessup International Moot

    Court Competition Team, served on the board of NOLA MN, a student group that organized trips

    to New Orleans for law students to participate in volunteer legal work, and worked as a law clerk

    in the in-house legal department of two major corporations and as a law clerk for a small plaintiff’s

    firm. Ms. Borrelli was a judicial extern for the Honorable Ann Alton, District Judge, Fourth

    Judicial District of Minnesota. She joined Gustafson Gluek PLLC in October 2011.

           Ms. Borrelli is currently or has been actively involved in the representation of plaintiffs

    and classes in cases such as: In re Syngenta Litig. (Minn.); Zeiger v. WellPet, LLC (N.D. Cal.); In

    re Big Heart Pet Brands Litig. (N.D. Cal.); Reitman v. Champion Petfoods USA, Inc. (C.D. Cal.);

    City of Wyoming, Minnesota, et al v. Procter & Gamble Co., et al. (D. Minn.); Karsjens, et. al v.

    Jesson, et. al (D. Minn.); Precision Assocs., Inc. v. Panalpina World Transport (Holding) Ltd.

    (E.D.N.Y.); In re Digital Music Antitrust (S.D.N.Y.); and Trabakoolas v. Watts (N.D. Cal.). She




                                                     32
Case 1:19-cv-22128-RS Document 127-6 Entered on FLSD Docket 05/21/2020 Page 34 of 34




    is also actively involved in the representation of pro se litigants as part of the Federal Bar

    Association’s Pro Se Project.




                                                 33
